            Case 4:18-cv-40121-TSH Document 27 Filed 06/12/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


  ALFRED MORIN,

                                  Plaintiff,

                             v.

  WILLIAM LYVER, in his official capacity as                CIVIL ACTION NO.
  Northborough Chief of Police,                             4:18-cv-40121
                                  Defendant,

  COMMONWEALTH OF MASSACHUSETTS,

                                  Intervenor-Defendant.


               THE COMMONWEALTH’S LOCAL RULE 56.1 STATEMENT
                       OF UNDISPUTED MATERIAL FACTS

       Pursuant to Fed. R. Civ. P. 56 and Local Rule 56.1, intervenor-defendant Commonwealth

of Massachusetts respectfully submits this statement of undisputed facts material to its cross-

motion for summary judgment.

       1.       The plaintiff, Dr. Alfred Morin, was issued a license to carry in Massachusetts in

1985. Declaration of Julia E. Kobick, Exhibit A, ¶ 2.

       2.       Dr. Morin held that license to carry until it expired in February 2008. Declaration

of Julia E. Kobick, Exhibit B, at 1.

       3.       On February 17, 2008, Dr. Morin applied to renew his Class A license with the

Northborough Police Department. The renewal application form asked, among other things,

whether Dr. Morin had, “in any state or federal jurisdiction,” been convicted of “a violation of

any law regulating the use, possession, ownership, sale, transfer, rental, receipt or transportation



                                                  1
            Case 4:18-cv-40121-TSH Document 27 Filed 06/12/19 Page 2 of 4



of weapons for which a term of imprisonment may be imposed.” Dr. Morin falsely answered

“no.” Declaration of Julia E. Kobick, Exhibit B, at 2–3.

       4.       The Northborough Police Department then ran a fingerprint check on Dr. Morin.

That fingerprint check revealed that Dr. Morin had in fact been convicted in the District of

Columbia in October 2004 for violating two laws regulating the possession of weapons.

Declaration of Julia E. Kobick, Exhibit C.

       5.       In October 2004, Dr. Morin had driven from his home in Massachusetts to

Washington, D.C. with a Colt Pocket Lite pistol, loaded with five rounds of ammunition. At the

time of his trip, Dr. Morin was only licensed to carry a firearm in Massachusetts, not in any of

the states he passed through on the way to Washington D.C. Declaration of Julia E. Kobick,

Exhibit A, ¶¶ 2–3, 5–6.

       6.       Once in Washington D.C., Dr. Morin brought his pistol to the American Museum

of Natural History, part of the federal Smithsonian Institution. Upon noticing metal detectors at

the entrance of the building, Dr. Morin asked a security guard to check his loaded pistol. The

security guard notified the police, and Dr. Morin was arrested and charged with carrying a pistol

without a license, possession of unregistered ammunition, and possession of an unregistered

firearm. Declaration of Julia E. Kobick, Exhibit A, ¶¶ 7, 8; Exhibit D, at 4.

       7.       Dr. Morin pleaded guilty to attempted carrying of a pistol without a license, in

violation of D.C. Code §§ 22–3204(a)(1) (2004) and 22–1803 (2004), and possession of an

unregistered firearm, in violation of D.C. Code § 6–2376 (2004). Dr. Morin was sentenced to 60

days in prison on each count, to run concurrently, as well as three months’ supervised probation

and 20 hours of community service. Declaration of Julia E. Kobick, Exhibit E.

       8.       Because of these convictions, the Chief of the Northborough Police Department




                                                 2
            Case 4:18-cv-40121-TSH Document 27 Filed 06/12/19 Page 3 of 4



denied Dr. Morin’s application to renew his Class A license to carry concealed firearms, in

accordance with G.L. c. 140, § 131(d)(ii)(D). The Chief also ordered Dr. Morin to surrender any

firearms he possessed, in accordance with G.L. c. 140, § 129D. Declaration of Julia E. Kobick,

Exhibit F.

       9.       In 2015, Dr. Morin submitted a new application for a Class A license to carry

firearms. This time, when asked if he had ever been convicted of a “violation of . . . a law

regulating the . . . possession . . . of weapons or ammunition for which a term of imprisonment

may be imposed,” Dr. Morin answered “yes.” Declaration of Julia E. Kobick, Exhibit D.

       10.      Because of Dr. Morin’s prior convictions, the Chief of the Northborough Police

Department once again denied his application for a license to carry. Declaration of Julia E.

Kobick, Exhibit G.

       11.      In February 2018, Morin applied for an FID card and a permit to purchase from

the Northborough Police Department. Although the Chief of the Northborough Police approved

Morin’s application for an FID card, he denied Morin’s application for a permit to purchase

because Morin’s “prior convictions for firearms related offenses in Washington DC constitute a

statutory disqualifier under MGL Chapter 140, Section 131(d)(ii)(D) and MGL Chapter 140,

Section 131A.” Declaration of Stephen Foley, Exhibit B (ECF No. 22-2); Declaration of Julia E.

Kobick, Exhibit A, ¶ 2.




                                                 3
         Case 4:18-cv-40121-TSH Document 27 Filed 06/12/19 Page 4 of 4



                                             Respectfully submitted,

                                             COMMONWEALTH OF MASSACHUSETTS,

                                             By its attorney,

                                             MAURA HEALEY
                                             ATTORNEY GENERAL

                                             /s/ Julia Kobick
                                             Julia Kobick (BBO #680194)
                                             Assistant Attorney General
                                             Government Bureau
                                             Office of the Massachusetts Attorney General
                                             One Ashburton Place, 20th Floor
                                             Boston, Massachusetts 02108
                                              (617) 963-2559
DATED: June 12, 2019                         Julia.Kobick@state.ma.us


                                CERTIFICATE OF SERVICE

        I certify that this document filed through the CM/ECF system will be sent electronically
to registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies
will be sent to those indicated as non-registered participants on June 12, 2019.

                                                     /s/ Julia Kobick
                                                     Julia Kobick
                                                     Assistant Attorney General




                                                4
